Citation Nr: 1341871	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition of the ears, forehead, and nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran was a longtime member of the Puerto Rico Army National Guard, with periods of active duty from April 1984 to September 1984, February 2003 to May 2003, and July 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decisions by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In September 2010 correspondence, the Veteran withdrew a perfected appeal for service connection for sleep apnea.  Further, in October 2010, he withdrew an appeal for service connection of memory loss; he recognized that this symptomatology was being compensated as part of his service-connected traumatic brain injury (TBI) residuals and psychiatric disabilities.  There remains no issue or question for the Board to address with respect to these two issues.

In a January 2013 decision, the Board granted service connection for a left shoulder disability and hypertension, and remanded claims of service connection for a right hand disability, gastroesophageal reflux disease (GERD), and bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC.  During the processing of the remand, the AMC issued a February 2013 rating decision granting service connection for those disabilities.  Therefore, with regard to each of these five claims, the benefit sought has been granted in full, and there remains no issue or question for the Board to address.

The sole issue remaining on appeal is for a skin condition of the ears, forehead, and nose, which was also remanded to the RO via the AMC.  All actions directed in the January 2013 remand have been accomplished, and the matter is returned to the Board for further appellate consideration.



FINDING OF FACT

There is no skin condition of the ears, forehead, and nose diagnosed at any time during the appellate period.


CONCLUSION OF LAW

The criteria for service connection of a skin condition of the ears, forehead, and nose are not met.  38 U.S.C.A. 38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A June 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  This includes the updated records which the Board directed be obtained and considered in the January 2013 remand.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  No VA examination has been conducted in connection with the current claim, as there is insufficient evidence of any current disability.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran stated in May 2008 correspondence that he wished to claim service connection for a "skin condition- Rash- ears-forehead + nose."  He offered no details of the claim at that time, nor has he done so at any time since.  His notice of disagreement merely stated that he disagreed with the denial of benefits, and his substantive appeal similarly stated that the claimed conditions were related to service in Iraq.

Service treatment records (STRs) reveal complaints of a skin condition and rash, particularly after deployments in 2007 and 2008.  However, these appear to refer to a skin problem or problems in the groin and perianal area.  Such a rash was noted in April 2004.  In May 2008, the Veteran reported that he was being treated for the skin condition at VA.  

A review of VA treatment records from 2007 to the present shows no treatment for any skin disease, condition or manifestations affecting the ears, forehead, or nose, or any other part of that head.  Records refer to groin and perianal conditions, and to sexually transmitted diseases, and the Veteran did have a cyst removed from one finger.  

In short, the weight of the evidence is against a showing of a skin condition of the ears, forehead, and nose at this time, or at any point during the pendency of the claim.  The Veteran is competent to report skin changes he can observe, Layno v. Brown, 6 Vet. App. 465 (1994), but his bare statement is far outweighed by the lack of corroborating treatment or any reference in treatment records.  He has not described skin changes or provided any basis upon which to evaluate the bald allegation.  Doctors have repeatedly noted the skin to be normal in the areas he alleges are affected; in August 2007, for example, when being assessed for traumatic brain injury, the ears were evaluated and found to be physically normal.  He did have tinnitus and hearing loss.  SSA reviewers note no claimed skin problems, and such are not considered in finding him disabled.

In the absence of a showing of a current skin disability of the ears, forehead, and nose, there can be no valid claim, and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a skin condition of the ears, forehead, and nose is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


